MEMORANDUM **
Donald Allen Blatt appeals the sentence imposed following his guilty plea conviction for manufacturing methamphetamine in violation of 21 U.S.C. § 841(a)(1). Blatt argues that the evidence does not support a two-level aggravating role enhancement under U.S.S.G. § 3Bl.l(c), and that the district court failed to make the necessary findings concerning that enhancement.
Although the district court noted Blatt’s objections to the Presentence Report, it failed to explicitly resolve any factual disputes or state that the controverted facts would not be taken into account at sentencing. Therefore, the district court did not strictly comply with the requirements of Federal Rule of Criminal Procedure 32(c)(1). See United States v. Herrera-Rojas, 243 F.3d 1139, 1142-43 (9th Cir.2001); United States v. Carter, 219 F.3d 863, 866-68 (9th Cir.2000); United States v. Houston, 217 F.3d 1204, 1207-08 (9th Cir.2000). Accordingly, we must vacate Blatt’s sentence and remand for resentencing. See United States v. Fernandez-Angulo, 897 F.2d 1514, 1516 (9th Cir.1990) (en banc).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.